Case 1:19-cv-04304-ILG-SJB Document 49 Filed 11/14/19 Page 1 of 1 PageID #: 501
 Case l:19-cv-04304-ILG-SJB Document 48 Filed 11/13/19 Page 1 of 1 PagelD #: 500



 Proskauer>                       Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




 xt        1                                                                                         EliseM. Bloom
 November 13, 2019                                                                                   Member of the Firm
                                                                                                     d+1.212.969.3410
 BvECF                                                                                               f 212.969.2900
                                                                                                     ebloom@proskauer.com
                                                                                                     www.proskauer.com
 The Honorable I. Leo Glasser
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:       James Greene, et al v. Kabbalah Centre International, Incorporated, et ai,
           E.D.N.Y. Docket No. 19-cv-4304 nLGVSJB^

 Dear Judge Glasser:

 We represent Defendants Kabbalah Centre International, Incorporated; Kabbalah Centres ofthe
 United States, Incorporated; Kabbalah Centre of New York, Incorporated; The Kabbalah Centre
 of Florida, Inc.; Kabbalah Children's Academy; Kabbalah Enterprises, Incorporated; KAF
 Investments, LLC;501 N. La Cienega, LLC; and Spirituality For Kids International, Inc. in the
 above-referenced matter.

 We write, with the consent of all parties, regarding the Stipulation and Order that was so-ordered
 by the Court yesterday(Doc. No. 47). The Stipulation and Order sets a briefing schedule for
 Defendants to respond to the Amended Complaint, which culminates in a January 20,2020
 deadline for Defendants to file a reply in further support oftheir anticipated motions in lieu of an
 answer. However, we recently realized that January 20, 2020 is Martin Luther King Jr. Day, and
 our firm will be closed that day in observance of the federal holiday. Accordingly, and out of an
 abundance of caution, we respectfully request that the deadline for Defendants to file their reply
 briefs be extended to the following business day, January 21, 2020.

 Respectfully submitted,

 /s/ Elise M. Bloom


 Elise M. Bloom

 cc:       All Counsel of Record(By ECF)

                                                                 SO ORDERED:




                                                                 HON. 1. LEO GLASSER                                ^
                                                                 UNITED STATES SENIOR DISTRICT JUDGE




      Beijing
          |   Boca Raton
                       | Boston
                              | Chicago
                                      | Hong Kong
                                                | London|Los Angeles
                                                                  |  New Orleans
                                                                              |  New York
                                                                                        | Newark
                                                                                               | Paris
                                                                                                    |  SSo Paulo
                                                                                                               | Washington, DC
